United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Memphis, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-2139
Issued: May 11, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 10, 2009 appellant filed a timely appeal from a February 20, 2009 nonmerit
decision of the Office of Workers’ Compensation Programs, denying her request for
reconsideration on the grounds that it was not timely filed and did not present clear evidence of
error. There is no merit decision within one year of the last merit decision dated
March 19, 2007. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction to
review the merits of the claim.
ISSUE
The issue is whether the Office properly denied appellant’s December 31, 2008 request
for reconsideration on the grounds that it was not timely filed and did not establish clear
evidence of error.
On appeal, appellant asserts that she submitted clear evidence of error.

FACTUAL HISTORY
On March 17, 2006 appellant, then a 56-year-old modified mail processor detailed to the
injury compensation office, filed a notice of occupational disease (Form CA-2) claiming anxiety
attacks while in the performance of duty on or before February 17, 2005. She stopped work on
November 3, 2005 and returned on March 7, 2006. In an April 26, 2006 letter, the Office
advised appellant of the additional evidence needed to establish her claim, including a
description of work factors alleged to have caused her claimed emotional condition.
Appellant submitted a statement attributing her condition to the following incidents: on
February 12, 2005 a supervisor stated that appellant signed a letter without authority; on
March 17, 2005 a supervisor excluded her from a conversation; on April 5, 2005 supervisors
stated that appellant should not work in injury compensation; on July 6, 2005 a supervisor stated
that appellant had no common sense; on July 12, 2005 a supervisor criticized her handling of
files; on July 13, 2005 she was accused of having a conversation with a supervisor that did not
occur; a July 14, 2005 meeting regarding her work limitations; an October 12, 2005 panic attack
upon entering the employing establishment; on October 31, 2005 appellant was asked to case
mail but did not do so, causing a supervisor to yell at her; a November 5, 2005 job offer;
November 21 and December 2, 2005 communications regarding leave use. Appellant also
submitted reports dated from March 20 to June 19, 2006 from Paul J. Neal, Ph.D., an attending
licensed clinical psychologist.
The employing establishment submitted March 2007 supervisory and witness statements
denying that appellant was harassed, intimidated or verbally abused. The supervisors denied that
the February 12 and April 5, 2005 incidents occurred, as alleged.
By decision dated March 19, 2007, the Office denied appellant’s claim, finding that the
claimed emotional condition did not arise in the performance of duty. It found that the
February 12 and April 5, 2005 incidents were not established as factual. The Office found the
remaining incidents were administrative actions for which appellant did not establish
administrative error or abuse.
In a letter dated and postmarked April 26, 2007, appellant requested an oral hearing.
By decision dated May 31, 2007, the Office denied appellant’s hearing request under
5 U.S.C. § 8124(b) on the grounds it was not timely filed within 30 days of the March 19, 2007
decision. It exercised its discretion and further denied appellant’s hearing request on the grounds
that the issues involved could be addressed equally well by submitting new, relevant evidence
accompanying a valid request for reconsideration.
On January 10 and February 11, 2008 appellant submitted additional reports from
Dr. Neal. She telephoned the Office on March 24, 2008 and was advised to submit a request for
reconsideration. Appellant telephoned again on December 1, 2008 and was advised that a
request for reconsideration must be submitted in writing. On December 8, 2008 she submitted a
new report from Dr. Neal and a September 30, 2008 timekeeping form.

2

In a December 31, 2008 letter, appellant’s attorney requested reconsideration. He
asserted that appellant expressed her desire for reconsideration by telephoning the Office and
submitting medical reports from Dr. Neal. The attorney noted that appellant was initially
misdiagnosed, exacerbating her stress and physical problems.
By decision dated February 20, 2009, the Office denied reconsideration on the grounds
that appellant’s request was not timely filed and failed to establish clear evidence of error. The
Office found that the December 31, 2008 request was not filed within one year of the March 19,
2007 merit decision, the most recent merit decision of record. The evidence and argument
submitted following the March 19, 2007 decision was not relevant as it did not address the
critical issue of performance of duty. Therefore, it was not sufficient to establish clear error in
the March 19, 2007 decision.
LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act1 does not entitle a claimant
to a review of an Office decision as a matter of right.2 This section vests the Office with
discretionary authority to determine whether it will review an award for or against
compensation.3 The Office, through regulations, has imposed limitations on the exercise of its
discretionary authority. One such limitation is that the Office will not review a decision denying
or terminating a benefit unless the application for review is filed within one year of the date of
that decision.4 The Board has found that the imposition of this one-year time limitation does not
constitute an abuse of the discretionary authority granted the Office under 5 U.S.C. § 8128(a).5
In those cases where requests for reconsideration are not timely filed, the Office must
nevertheless undertake a limited review of the case to determine whether there is clear evidence
of error pursuant to the untimely request in accordance with section 10.607(b) of its regulations.6
Office regulations state that the Office will reopen a claimant’s case for merit review,
notwithstanding the one-year filing limitation set forth in the Office’s regulations, if the
claimant’s request for reconsideration shows “clear evidence of error” on the part of the Office.7
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by the Office.8 The evidence must be positive, precise and explicit and must
1

5 U.S.C. § 8128(a).

2

Thankamma Mathews, 44 ECAB 765, 768 (1993).

3

Thankamma Mathews, supra note 2; see also Jesus D. Sanchez, 41 ECAB 964, 966 (1990).

4

20 C.F.R. §§ 10.607; 10.608(b). The Board has concurred in the Office’s limitation of its discretionary
authority; see Gregory Griffin, 41 ECAB 186 (1989), petition for recon. denied, 41 ECAB 458 (1990).
5

5 U.S.C. § 10.607(b); Thankamma Mathews, supra note 2; Jesus D. Sanchez, supra note 3.

6

Thankamma Mathews, supra note 2.

7

20 C.F.R. § 10.607(b).

8

Thankamma Mathews, supra note 2.

3

be manifest on its face that the Office committed an error.9 Evidence which does not raise a
substantial question concerning the correctness of the Office’s decision is insufficient to establish
clear evidence of error.10 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.11 This entails a limited review by the Office of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of the Office.12
To show clear evidence of error, the evidence submitted must not only be of sufficient
probative value to create a conflict in medical opinion or establish a clear procedural error, but
must be of sufficient probative value to shift the weight of the evidence in favor of the claimant
and raise a substantial question as to the correctness of the Office’s decision.13 The Board must
make an independent determination of whether a claimant has submitted clear evidence of error
on the part of the Office such that the Office abused its discretion in denying merit review in the
face of such evidence.14
ANALYSIS
In its February 20, 2009 decision, the Office properly determined that appellant failed to
file a timely application for review. It issued its most recent merit decision on March 19, 2007.
Appellant requested reconsideration on December 31, 2008, more than one year after
March 19, 2007. Accordingly, her request for reconsideration was not timely filed.
The Board finds that appellant’s December 31, 2008 letter does not raise a substantial
question as to whether the Office’s March 19, 2007 decision was in error or shift the weight of
the evidence in her favor. In that letter, and on appeal, appellant contends that she indicated that
she wanted reconsideration by submitting additional medical reports and a timekeeping form
after the March 19, 2007 merit decision. She also asserts that these additional documents
established clear evidence of error. These documents do not address performance of duty, the
critical issue in the March 19, 2007 decision. Irrelevant evidence is insufficient to demonstrate
clear evidence of error.15 Therefore, it is insufficient to raise a substantial question as to the
correctness of the Office’s March 19, 2007 decision. Similarly, the attorney’s remarks regarding
appellant’s misdiagnosis are irrelevant to the performance of duty issue.
Appellant contends that she telephoned the Office, advising that she wanted
reconsideration. The record contains March 24 and December 1, 2008 telephone memoranda,
9

Leona N. Travis, 43 ECAB 227 (1991).

10

Jesus D. Sanchez, supra note 3.

11

Leona N. Travis, supra note 9.

12

Nelson T. Thompson, 43 ECAB 919, 922 (1992).

13

James R. Mirra, 56 ECAB 738 (2005).

14

Gregory Griffin, supra note 4

15

Thankamma Mathews, supra note 2.

4

showing that appellant was asked to submit a written request for reconsideration. These calls,
however, do not constitute a valid request for reconsideration. Under the Act’s implementing
regulations, a request for reconsideration must “be submitted in writing.”16
Appellant has not otherwise provided any argument or evidence of sufficient probative
value to shift the weight of the evidence in her favor and raise a substantial question as to the
correctness of the Office’s decision.
Consequently, the Office properly denied her
reconsideration request as her request does not establish clear evidence of error.
CONCLUSION
The Board finds that appellant’s December 31, 2008 request for reconsideration was
untimely filed and failed to show clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 20, 2009 is affirmed.
Issued: May 11, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

16

Section 20 C.F.R. § 10.606(a)(1) of the Act’s implementing regulations provides, in pertinent part, that an
application for reconsideration must “be submitted in writing.”

5

